 ESB INCORPORATEDESB Incorporated and International Brotherhood ofElectrical Workers, Local No. 613. Case 10-CA-14193November 1, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDAILEOn July 27, 1979, Administrative Law Judge J.Pargen Robertson issued his Decision in this proceed-ing. Thereafter, Respondent filed exceptions and asupporting brief, and the General Counsel filed across-exception and supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and has de-cided to vacate the Administrative Law Judge's Deci-sion and to approve the informal settlement agree-ment submitted to the Administrative Law Judgeprior to the issuance of his Decision.The complaint alleges that Respondent violatedSection 8(a)(5) and (1) of the Act by refusing to bar-gain with the Union with respect to the Union's No-vember 22, 1978, request for arbitration of a pendinggrievance pursuant to the parties' collective-bargain-ing agreement, which was effective from August 1,1975, to August 1, 1978. The hearing was held onApril 18, 1979.' By letter dated June 6, Respondentrequested the permission of the Administrative LawJudge "for an informal settlement of this case" inwhich it offered not only to arbitrate pending griev-ances, but also to give one grievant, Doyle E. Rhodes,the maximum amount he could obtain in the event hewon the arbitration. The Charging Party did not joinin this request. By letter dated July 2, Respondentasked the General Counsel to join in its settlementrequest because the Administrative Law Judge in-formed Respondent that he would not take any ac-tion on the request unless a representative from theGeneral Counsel joined in it. By letter dated July 23,counsel for the General Counsel submitted an infor-mal settlement agreement and proposed notice to theAdministrative Law Judge for the latter's approval.The settlement agreement was executed by Respon-dent, recommended by counsel for the General Coun-sel, but not signed by the Charging Party. Noting inhis letter that the Charging Party did not wish to en-ter into the agreement, counsel for the General Coun-sel stated that he had "no objection to such settlementi All dates are in 1979 unless otherwise indicated.as it will effectuate the purposes of the Act and aft-fords a full remedy."2The tendered unilateral settlement consisted of theusual informal settlement agreement containing anonadmission clause and a proposed notice stating:WE WILL NOT refuse to bargain with the Inter-national Brotherhood of Electrical Workers, Lo-cal No. 613, with respect to the arbitration ofany pending grievance.WE Wi.L., upon request by the InternationalBrotherhood of Electrical Workers, Local No.613, arbitrate pending grievances and will waivefor a reasonable period of time any issue withrespect to the timeliness of any such request forarbitration.WE WILL NOT in any like or related mannerthreaten, restrain, or coerce our employees in theexercise of their rights as guaranteed in Section 7of the National Labor Relations Act.3On July 27, the Administrative Law Judge issuedhis Decision finding that Respondent violated the Actas alleged. No mention whatsoever is made of thetendered settlement agreement. Respondent contendsthat it was abuse of discretion and error for the Ad-ministrative Law Judge to issue his Decision after no-tice of the settlement of the matter. We find that theAdministrative Law Judge erred by failing to passspecifically upon the proffered settlement. Accord-ingly, we have considered the settlement; and, havingdetermined, for the reasons set forth below, that iteffectuates the purposes of the Act and affords a fullremedy, we have decided to vacate the Administra-tive Law Judge's Decision and to accept the informalsettlement agreement.The Board has long had the policy of encouragingsettlements which tend to eliminate industrial strife,encourage the collective-bargaining process. and pro-tect the rights established by the Act.4In determiningwhether a settlement should be approved, the Boardmust weigh such factors as the adequacy of the pro-posed remedy for the alleged unfair labor practices,the early restoration of industrial harmony by makingconcessions, and the conversation of the Board's re-sources.' We have carefully evaluated the tendered2 Respondent's letters of June 6 (with attachments) and July 2 and theGeneral Counsel's letter of July 23 are hereby admitted into the record asBoard Exh. I(a). b), and (c), respectively.] The informal settlement agreement submitted bh the General Counsel tothe Administrative Law Judge is hereby admitted into the record as BoardExh. 2. Inasmuch as Board Exhs l(a) (c) and 2 were attached to Respon-dent's exceptions and supporting brief which were served on the parties, wedeem the Board exhibits as having been served thereby.The Wallace Corporation v. V.LR.B. 323 LI.S 248 (1944).Farmers Co perative (;in Arsowucin, 168 NLRB 367 (1967): Jack CRobinson dlhlb Rohin.on Freight ines. 117 NLRB 1483 (1957).246 NLRB No. 51325 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsettlement agreement in the instant case in light ofthese factors and find that approval is warranted.6The proposed notice parallels the language of thecomplaint and affords a full remedy of the allegedunfair labor practices by providing that Respondentwill not refuse to bargain with the Union concerningthe arbitration of pending grievances; that Respon-dent will, upon request by the Union, arbitrate pend-ing grievances; and that Respondent will not in anylike or related manner threaten, restrain, or coerceemployees in the exercise of their Section 7 rights.Consequently, there can be no question concerningthe adequacy of the proposed remedy. Further, if thesettlement were not accepted, it would be necessaryto review fully the Administrative Law Judge's Deci-6 We note that the Charging Party did not join the settlement request orthe settlement and was at no time afforded an opportunity by the Adminis-trative Law Judge to state its reasons for opposing the settlement, as requiredby the National Labor Relations Board Rules and Regulations and State-ments of Procedure, Series 8, as amended, Sec. 101.9(dX). However. Re-spondent excepted to the Administrative Law Judge's failure to accept thesettlement, and the Charging Party did not file cross-exceptions or a brief inresponse to Respondent's exception in this regard. Accordingly. we find thatthe Charging Party has had an opportunity to state its reasons for opposingthe settlement and has not availed itself of this opportunity, and that, there-fore, the requirements of Sec. 101.9(dXI) of our Statements of Procedurehave been satisfied.sion. Such consideration clearly would result in agreater delay in the final resolution of the dispute be-tween the parties. Thus, although an interim decisionon the merits has been rendered, we believe that ac-ceptance of the tendered informal settlement at thistime effectuates the policies of the Act.7Accordingly,we shall approve the settlement,8dismiss the com-plaint, and vacate the Administrative Law Judge'sDecision.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby accepts the informal settlementagreement submitted by the General Counsel to theAdministrative Law Judge and orders that the com-plaint be, and it hereby is, dismissed in its entirety.IT IS FURTHER ORDERED that the AdministrativeLaw Judge's Decision be, and it hereby is, vacated.7 See United Mine Workers ofAmerica and United Mine Workers of Amer-ia, District 6 (The James Brothers Coal Company) 191 NLRB 209 (1971).' In the event Respondent does not comply with the settlement agreement,we shall entertain a motion to reinstate the complaint and the Administra-tive Law Judge's Decision.326